Appeals by defendant Oscar Solow, as limited by his brief, from portions of two orders of the Supreme Court, Nassau County, namely, (1) from so much of an order dated December 5, 1966 as granted plaintiffs leave to serve a restraining notice upon him pursuant to CPLR 5222 (subd. [c]) and (2) from so much of an order dated January 17, 1967 as, upon reconsideration, adhered to said original decision. Order dated January 17, 1967 reversed insofar as appealed from, with $10 costs and disbursements; in accordance, the provision directing adherence to the original decision is struck out; and plaintiffs’ motion with respect to such restraining notice is denied, without prejudice to renewal in the event that said defendant’s motion to vacate the default judgment be denied after the hearing which has been ordered thereon. Appeal from order dated December 5, 1966 dismissed, as academic, without costs. That order was superseded by the order dated January 17, 1967 with respect to the subject matter in question. Appellant was no more obliged than respondents to initiate the hearing as to service of the summons and complaint. Until determination, after hearing, plaintiffs were stayed from proceeding to enforce the judgment, in accordance with consent of the parties. Beldock, P. J., Christ, Benjamin, Munder and Martuseello, JJ., concur.